DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 15-27 are pending in the application.  Claims 1-14 have been canceled.  Claims 17-20 and 23-27 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 16, 21, and 22) in the reply filed on 1/20/22 is acknowledged.
Claims 17-20 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/19 and 1/20/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a vascular stent having “a natural state” and the connections between vertices of multiple wave loops of the stent.  It is unclear what “a natural state” entails in the context of the claim, which has rendered the claim indefinite.  The Examiner suggests further defining the conditions that make up “a natural state” of the stent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al. (US 6,187,036 B1) (“Shaolian”).


    PNG
    media_image1.png
    378
    474
    media_image1.png
    Greyscale

	Regarding claim 16, Shaolian discloses (Figure 17) that the wave crests which are in the non-contact and mutually-suspended connection with the wave troughs are capable of being located on a lesser curvature side region of the vascular stent (Figure 17 depicts that the stent can be positioned in a curved vessel, and the wave crests which are in the non-contact and mutually-suspended connection with the wave troughs are capable of being located on a lesser curvature side region of the vascular stent), and have a vertex angle everted by an angle α (see Figure 10 annotated below).

    PNG
    media_image2.png
    357
    227
    media_image2.png
    Greyscale

Regarding claim 22, Shaolian discloses (Figure 10) that each vertex angle has a height (h), and the heights of the vertex angle everted along the axial direction of the vascular stent are less than or equal to the distance (d) when the wave crests of the lower layer wave loop and the wave troughs of the upper layer wave loop are in the non-contact and mutually-suspended connection (see Figure 10 annotated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shaolian et al. (US 6,187,036 B1) (“Shaolian”).
Regarding claim 21, Shaolian discloses the invention substantially as claimed.  However, Shaolian fails to explicitly disclose that the angle α is between 20 and 30 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle α to be between 20 and 30 degrees, since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the device of Shaolian would not operate differently with the claimed range of angles.  Further, the Applicant places no criticality on the range claimed, indicating simply that “in one embodiment, the angle is between 20 and 30 degrees” (Specification, page 4) and that the range is “desirable” (Specification, pages 13-14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771